Fourth Court of Appeals
                              San Antonio, Texas
                                    March 29, 2021

                                 No. 04-20-00442-CV

                IN THE INTEREST OF J.A., Y.A., A.A., CHILDREN,
                                 Appellant

               From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019CI01637
                     The Honorable Monique Diaz, Judge Presiding


                                    ORDER


    Appellant’s first unopposed motion for extension of time to file brief is
GRANTED. Appellant’s brief is due April 27, 2021.


     It is so ORDERED on this 29th day of March, 2021.

                                                                   PER CURIAM



     ATTESTED TO: ______________________________
                  MICHAEL A. CRUZ, Clerk of Court